Opinion by
Willard, J.,
Whether the appellant was necessarily employed one hundred and thirty-one (131) days or twice that number in making the assessment for the 12th ward of the city of Reading, as we view the law, is immaterial. Certain it is, that an assessor cannot assess until furnished with a sufficient precept by the commissioners of the proper county for that purpose. For services performed during the life of his warrant he is entitled to pay. To allow him compensation for one day’s services prior to his receipt of the precept implies the right to give him compensation for every working day in the year.
The legislature has prescribed that he shall return Iris assessment within sixty days after the issuance of the precept. If that is not sufficient time, it is for the legislature to provide the remedy.
By the act of March 9, 1865, P. L. 290, assessors in the county of Berks are to receive as compensation $2.50 per day for each and every day actually engaged in the discharge of their duties. By a proper construction of that act in connection with the acts of April 15, 1834, and April 22,1846, the duties of the assessors begin when they receive their precepts to assess, and end on the return of the assessment within sixty days thereafter. Nor is this changed or modified by the act of 1887, P. L. 195. Section 89 of that act is, viz: “ It shall be the duty of each assessor and assistant assessor to keep an account of the several days by him actually employed in the performance of his duties and to make returns of the same to the *45commissioners of the county, verified by his oath or affirmation, and for each day necessarily so employed he shall receive the sum of $2.00.”
Under the terms of this section he is to keep an accurate account of his time and is to be paid for each day employed in the performance of his duties. But as his duties begin with the receipt of the precept and end within sixty days thereafter, it is idle to argue that this appellant is entitled to be paid for one hundred and thirty-one days.
The learned judge before whom this case was tried found as matter of fact that the appellant served just fifty-three days from the receipt of the precept to the return of the assessment, and he found the further fact that in preparing for, completing and entering the assessment he was employed seventy-eight additional days, which time was necessary to enable him to do his work.
In an able opinion, however, the learned judge decided that the appellant was only entitled to be paid for fifty-three days. Upon that opinion, which is clear, exhaustive and convincing, the judgment is affirmed.